Citation Nr: 0200692	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  98-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for scleroderma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran has a current diagnosis of scleroderma.  

3.  The scleroderma was not present in service.  

4.  There is no competent medical evidence, which relates the 
veteran's scleroderma to service or to any service-connected 
disability.  

5.  The veteran's scleroderma is not the result of disease or 
injury during his active military service.  

6.  The veteran's service-connected gunshot wound is not the 
direct and proximate cause of the scleroderma.


CONCLUSIONS OF LAW

1.  Scleroderma was not incurred in active military service.   
38 U.S.C.A. §§ 1110, 1111, 1153, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2001), 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  Scleroderma is not proximately due to, or the result of, 
a service-connected disability.  38 C.F.R. § 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), and it essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

After reviewing this law and its implementing regulations, 
the Board is satisfied that their requirements have been met 
in this case.  The record shows that the veteran was advised 
of the passage of this law in a letter addressed to him in 
April 2001.  In addition, the case was remanded for retrieval 
of medical records previously identified by the veteran and a 
VA examination of the veteran.  In correspondence dated in 
August 2001, the veteran indicated that he had no further 
evidence to submit in support of his claim.  The veteran's 
service medical records are contained in the claims file, 
together with a substantial volume of medical records and a 
medical opinion addressing the particular issue under 
consideration.  The veteran has not indicated that there are 
any further relevant documents that are available, and that 
have not been obtained.  The appropriate law and regulations 
were provided the veteran in a statement of the case dated in 
June 1998 and in supplemental statements of the case dated in 
July 2000 and August 2001, respectively.  Under these 
circumstances, it may be concluded that VA's obligation to 
provide appropriate notice to the veteran and to develop his 
claim has been satisfied.  

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis 
and on a "secondary" basis.  38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304, 3.310(a) 
(2001).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2001).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(d) (2001); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

Secondary service connection may be established for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  

In this case, the determinative issues presented by the claim 
are whether the veteran has a current scleroderma disability 
and, if so, whether the current disability is etiologically 
related to the veteran's military service or to his service-
connected gunshot wound.  

III.  Factual Background and Analysis

The evidence of record reveals that the veteran served in 
combat during World War II in the Pacific Theater of 
Operations.  The veteran was wounded in action, sustaining a 
gunshot wound to the abdomen.  He claims that the blood 
transfusions required to treat this wound are the cause of 
his scleroderma.  

The veteran has scleroderma; this fact is not in dispute.  
There is a considerable volume of medical evidence contained 
in the three volumes of the veteran's claims file.  A series 
of hospital and outpatient medical treatment records from the 
1990s reveal continued treatment for scleroderma.  An August 
April 1995 private hospital report signed by Dr. Fox is 
representative of these records.  The hospital report reveals 
that the veteran suffered from sclerodermal esophagus with 
esophageal stricture which required periodic dilation.  The 
noted medical history states that it was "essentially 
negative except for the scleroderma.  He does have a history 
of gunshot wound or shrapnel wound to the abdomen back in 
World War II.  Patient has a lot of problems with abdominal 
adhesions from that."  VA and private medical records reveal 
that the veteran had symptoms of scleroderma in his 
extremities as well as the sclerodermal esophageal stricture.  
Because of the symptoms in his extremities, there was onset 
of necrosis, which ultimately required multiple digital 
amputations of his right hand and bilateral, above the knee 
amputations of both lower extremities.  

The Board notes that a VA hospital report dated December 1971 
includes a diagnosis of "Raynaud's phenomenon."  It is 
unclear if this is a diagnosis distinct from the veteran's 
scleroderma since there appears to be a considerable overlap 
of the vascular symptoms in the extremities.  Assuming for 
the purpose of this decision that this diagnosis is the 
earliest indication of scleroderma, it is still over twenty 
years after the veteran's separation from military service.  

The veteran claims that the blood transfusions he received 
for treatment of his gunshot wound during service were 
somehow tainted and thus caused his scleroderma.  In June 
1993, Dr. Fox, the veteran's private physician, submitted a 
letter on his behalf.  The letter notes the veteran's 
inservice gunshot wound to the abdomen and continued 
cramping, pain, and abdominal adhesions.  This letter also 
notes the veteran's scleroderma with esophageal stricture.  
The physician states that "probably 50% of the patient's 
symptoms are related to intestinal adhesions which are the 
result of his previous gunshot wound."  An October 1993 
letter from Dr. Fox is more specific, stating that "there is 
no way to know how much of [the veteran's] symptoms are 
related to his scleroderma and what percentage are relate to 
his gunshot wound, but I would guess that it is around 50-
50."  This letter clearly indicates that Dr. Fox did not 
believe that the veteran's scleroderma was related to the 
veteran's inservice gunshot wound.  Rather, this letter 
indicates that the veteran's service-connected gunshot wound 
and his scleroderma are two separate disabilities which are 
unrelated, but which are both contributing to the veteran's 
current overall disability picture.  

In March 1998, Dr. Bomboy, another of the veteran's private 
physicians, submitted a letter which stated that the veteran 
"required care for extremity dysvascularity secondary to 
scleroderma in all four extremities.  These have eventually 
resulted in bilateral B/K amputations secondary to 
scleroderma.  [The veteran] has related to me throughout his 
entire history that the scleroderma that he suffered from was 
service connected and service related.  It is my professional 
opinion that the problems that he has now with this loss of 
limbs is directly related to the scleroderma and if indeed 
the scleroderma is service connected the I would feel that 
all of this is directly service related."  This medical 
opinion does not relate the veteran's scleroderma to service.  
In this letter Dr. Bomboy indicates that the veteran's 
symptoms in his extremities and the resulting amputations are 
the result of the scleroderma.  However, the relation of the 
scleroderma to service is based solely on the veteran's own 
assertions and not on any medical expertise of Dr. Bomboy.

In July 2000, a VA examination of the veteran was conducted.  
The diagnosis confirmed that the veteran had "scleroderma 
with multiple ischemic complications."  The examining 
physician reviewed all of the medical evidence of record and 
stated that "I am aware of no medical information that would 
allow me to suggest a connection between the patient's 
abdominal wound and his eventual development of scleroderma.  
Specifically, I am aware of no information suggesting a 
relationship between the development of scleroderma and a 
prior history of blood transfusion.  Thus, I would consider 
the patient's scleroderma to be unrelated to his SC [service-
connected] disabilities."  

The preponderance of the evidence is against the veteran's 
claim.  Review of the medical evidence of record, including 
the veteran's service medical records, reveals no evidence of 
scleroderma during service.  The veteran currently has 
scleroderma, but it was diagnosed decades after he separated 
from service.  There is no competent medical evidence that 
relates the veteran's scleroderma to his military service or 
to the gunshot wound he incurred during service.  The July 
2000 VA medical opinion is unequivocal in that the veteran's 
scleroderma is unrelated to service, to the service-connected 
gunshot wound, or to any blood transfusion.  The March 1998 
letter from Dr. Bomboy does not relate the veteran's 
scleroderma to service.  Rather, his opinion merely restates 
the veteran's unsupported assertions that the scleroderma is 
related to service.  As such, service connection for 
scleroderma, on both a direct basis and a secondary basis, 
must be denied.  



ORDER

Service connection for scleroderma is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

